DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 12/31/2020. Claims 1-20 are presented for examination. 

Claims Objections
2.	Claims 9 and 16 are objected to because it contains the following informalities. 
Claims 9 and 16 are missing the final period. Appropriate correction is required. 

Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Utter, II et al (“Utter et al”) (U.S. Patent Application 20140129008) in view of Lavoie (U.S. Patent Application 20200243187) and in view of Albert (U.S. Patent Application 20180240547). 
Regarding claims 1, 8 and 15, Utter et al teaches a method for rendering a graphical user interface (GUI) indicating an eligibility for triggering action, the method comprising: 
rendering, by one or more computing devices, a graphical user interface (GUI) including a visual representation of a given calendar sectioned by each day in the given calendar (i.e. display calendar days (FIG. 11 and par. 76)); 
rendering, by the one or more computing devices, a first visual indicator positioned on the visual representation of the given calendar day at a height corresponding to a threshold number of activity points (i.e. display target score for activity points (FIG. 16CD elements 1682, 1692 and par. 108)); 
rendering, by the one or more computing devices, columns in each section of the of the visual representation of the given calendar week as each day in the calendar week passes, in response receiving a data transmission on at least one day within the given time period (i.e. display columns indicating activity points for each day (FIG. 11 elements 1136, 1138 and 1140 and par. 76). Examiner note: if there is no activity on a day, the column height for that day is zero), 
wherein a height of each column increments a given amount in response to a total number of activity points in the given time period being incremented (i.e. display cumulative curve on calendar, indicating the total number of wellness points accumulated so far (FIG. 10 element 1008 and par. 73, FIG. 11 element 1134 and par. 76)), and 
wherein the height of a given column is higher or lower relative to the first visual indicator based on a difference between the total number of activity points within the given time period and the threshold number of activity points necessary within the given time period (i.e. activity data may be accumulated continuously, periodically, or otherwise, over a time period. As activity data is accumulated, the aggregate value may be updated and/or accumulated, and in turn, the graphical representation may be updated (par. 72). The bar displays the user's daily progress toward a standardized goal over the course of a week (FIG. 11 elements 1134-1138 and par. 76). Depict a target score and a recommendation to encourage the user to achieve target score (FIG. 16CD elements 1682-1686, 1692-1694 and par. 108)).  
Utter et al doesn’t expressly teach days with data transmissions.  
Lavoie teaches rendering days with data transmissions (i.e. inactive days are shown as crossed-out by hatching to indicate that activities are not scheduled on these days; active days are indicated as clear (FIG. 13 element 1308 and par. 205)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Lavoie to display indications of the number of days with data transmissions, because doing so would provide visual feedback to the user regarding the distribution of active days throughout a month.
Utter et al and Lavoie don’t expressly teach a given calendar month sectioned by each day in the given calendar month.  
Albert teaches a given calendar month sectioned by each day in the given calendar month (i.e. display monthly calendar with daily health values on each calendar day (FIG. 6 and par. 88)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Albert to display a given calendar month sectioned by each day in the given calendar month, because doing so would provide a method to optimize healthcare services (par. 7).


Regarding claims 2, 9 and 16, Utter et al and Lavoie and Albert teach the method of claim 1, including number of days with data transmissions. Utter et al further teaches wherein the total number of days with data transmissions is determined by syncing asynchronously received data from disparate sources corresponding to a single individual (i.e. activity data may be received from multiple sources. These multiple sources may comprise a combination of sources (e.g., a band and a mobile communications device, two bands and a laptop, etc.). Such activity data may be accumulated continuously, periodically, or otherwise, over a time period (par. 72)).  


Regarding claims 3, 10 and 17, Utter et al and Lavoie and Albert teach the method of claim 1, including number of days with data transmissions. Utter et al further teaches rendering, by the one or more computing devices, a second visual indicator on each of the columns of sections corresponding to days with received data transmissions (i.e. display indications of the number of points earned each day (FIG. 11 elements 1120-1130 and par. 76). Examiner note: if there is no activity on a day, the number of points for that day is zero).  


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Utter et al in view of Lavoie and in view of Albert, and further in view of Johnson et al (U.S. Patent Application 20150067724). 
Regarding claims 4, 11 and 18, Utter et al and Lavoie and Albert teach the method of claim 1, including the number of days with data transmissions. Utter et al further teaches rendering, by the one or more computing devices, the total number of activity points within the given time period, over the given column (i.e. display indications of the number of points earned each day (FIG. 11 elements 1120-1130 and par. 76)).  
Utter et al doesn’t expressly teach rendering, by the one or more computing devices, a popup box in response to an input device hovering over the given column.
Johnson et al teaches rendering, by the one or more computing devices, a popup box, in response to an input device hovering over the given object
(i.e. the user hovers over a movie thumbnail, and a popup showing more information about the movie appears (FIG. 8 and par. 88)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Johnson et al to display a popup box in response to an input device hovering over the given column, because doing so would provide a quick method to display information about an object without having to change the whole page.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Utter et al in view of Lavoie and in view of Albert, and further in view of Johns et al (U.S. Patent Application 20100162170). 
Regarding claims 5, 12 and 19, Utter et al and Lavoie and Albert teach the method of claim 1, but Utter et al doesn’t expressly teach the visual representation of the calendar month.
Albert teaches rendering, by the one or more computing devices, a visual representation of the calendar month including days of the given month that have passed and days of the given month in the future (i.e. display monthly calendar with daily health values on each calendar day (FIG. 6 and par. 88)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Albert to display the visual representation of the calendar month, because doing so would provide a method to optimize healthcare services (par. 7).
Utter et al doesn’t expressly teach rendering, by the one or more computing devices, a third visual indicator on the visual representation of the calendar dividing days that have passed and days in the future.
Johns et al teaches rendering, by the one or more computing devices, a third visual indicator on the visual representation of the calendar dividing times that have passed and times in the future (i.e. future time is displayed under the horizontal line, and time that has passed is displayed above the horizontal line (FIG. 6 and par. 83)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Johns et al to display a visual indicator on the visual representation of the calendar month dividing days of the given month that have passed and days of the given month in the future, because doing so would provide visual feedback to the user, to easier distinguish past and future dates.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Utter et al in view of Lavoie and in view of Albert, and further in view of Robertson et al (U.S. Patent Application 20130117696). 
Regarding claim 6, Utter et al and Lavoie and Albert teach the method of claim 1, but Utter et al doesn’t expressly teach rendering, by the one or more computing devices, the visual representation of the given month.
Albert teaches rendering, by the one or more computing devices, the visual representation of the given month (i.e. display monthly calendar with daily health values on each calendar day (FIG. 6 and par. 88)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Albert to display the selected calendar month, because doing so would provide a method to optimize healthcare services (par. 7).
Utter et al and Lavoie and Albert don’t expressly teach selecting, by the one or more computing devices, the given month from a selection of months.
Robertson et al teaches selecting, by the one or more computing devices, the given month from a selection of months (i.e. the user can select the resolution, i.e. display single days, weeks, months and so on (FIG. 27 element 2708 and par. 121)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Robertson et al to select a given month from a selection of months in the calendar, because doing so would provide a flexible user interface that allows the user to change the level of detail presented.


Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Utter et al in view of Lavoie and in view of Albert, and further in view of Shottan et al (U.S. Patent Application 20140282036). 
Regarding claims 7, 13 and 20, Utter et al and Lavoie and Albert teach the method of claim 1, but they don’t expressly teach rendering, by the one or more computing devices, a fourth visual indicator on the given column in response to determining the total number of days with data transmissions within the given time period is greater than or equal to the threshold number of days with data transmissions necessary within the given time period for triggering a predefined action and a predefined number of days have passed since a previously triggered predefined action, wherein the fourth visual indicator indicates triggering of the predefined action.
Shottan et al teaches rendering, by the one or more computing devices, a fourth visual indicator wherein the fourth visual indicator indicates triggering of the predefined action (i.e. the Save menu item is greyed-out when there is nothing to save, becomes active when there are things to save (FIG. 14 and par. 143)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Shottan et al to display a visual indicator to indicate triggering of a predefined action, because doing so would provide visual feedback to the user regarding the status of the visual object.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Utter et al in view of Lavoie and in view of Albert and in view of Shottan et al, and further in view of Oran et al (U.S. Patent 5,617,526). 
Regarding claim 14, Utter et al and Lavoie and Albert and Shottan et al teach the system of claim 13, but they don’t expressly teach wherein the processor is further configured to reset the total number of days with data transmissions to zero, a day after triggering the predefined action.
Oran et al teaches wherein the processor is further configured to reset the total number of days with data transmissions to zero, a day after triggering the predefined action (i.e. the status bar shows an icon indicating that there are unread mail messages. The icon disappears when all messages are read (FIG. 4, 6, 9 and col. 4 lines 43-50)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Oran et al to reset the total number of days with data transmissions to zero, a day after triggering the predefined action, because doing so would provide a visual alert to the user that an event has occurred, i.e. the predefined action was triggered, and the counter for the number of days was reset.


Conclusion

4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
August 10, 2021